Citation Nr: 0009239	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-15 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the service-connected 
cervical spine fracture of body of C5 with residual deformity 
and secondary headaches, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision of the RO.  

The Board notes that, in his substantive appeal dated in 
October 1998, the veteran asserted additional claims of 
service connection for fractures to the C4 and C6 vertebrae.  
In a letter dated in February 1999, the RO informed the 
veteran that his service-connected neck disability included 
the residuals of injury in service as discussed in the 
Reasons and Bases portion of the decision rendered for the 
current evaluation; however, at the videoconference hearing 
held in March 2000 before the undersigned Acting Member of 
the Board, the veteran appeared to reemphasize his claims of 
service connection for fractures to the C4 and C6 vertebrae.  
In addition, in March 1999, the veteran submitted a claim for 
a total rating based on individual unemployability (TDIU) due 
to service-connected disability.  As these issues have not 
been developed for appellate review, they cannot be 
considered by the Board at this time and are referred back to 
the RO for appropriate action.


REMAND

The veteran contends that his service-connected disability 
related to the cervical spine fracture of body of C5 with 
residual deformity and secondary headaches is more disabling 
than as currently rated.  As a preliminary matter, the Board 
finds that the veteran's claim for increased compensation 
benefits is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that, when 
a veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  

The veteran was afforded a VA examination in connection with 
his claim in January 1998.  At that time, he presented with 
complaints of pain in his neck which caused him to lose 
sleep, reduced range of motion of the neck, and headaches 
which radiated from his neck to his head.  Range of motion 
testing of the neck revealed forward flexion to 15 degrees; 
backward extension to 25 degrees; left lateral rotation to 45 
degrees; right lateral rotation to 35 degrees; left lateral 
flexion to 25 degrees; and right lateral flexion to 20 
degrees.  

Deep tendon reflexes were equal and active at the elbow; 
however, the veteran was noted to have subjective decreased 
sensation of the tips of the ring, middle and index fingers 
on the left.  According to the veteran, this decrease in 
sensation sometimes caused him trouble when picking up or 
holding objects.  Other than the decreased sensation, the 
veteran had no problems with this hand; grip strength was 
normal and equal in both.  Range of motion of the shoulders 
was recorded as forward elevation 0 to 180; lateral elevation 
0 to 180; internal rotation 0 to 90; and external rotation 0 
to 90.  

The final diagnosis was that of residuals of injury to the 
neck with decreased range of motion, pain, insomnia and 
headaches resulting from the injury in service.  Decreased 
sensation of the fingertips of the left hand was also 
present.  

It was further noted that the veteran's physicians had 
advised him to avoid situations where he might incur trauma 
to his neck, as his condition would cause him to be more 
vulnerable than others to neck injury causing paraplegia or 
quadriplegia; however, there was no evidence suggesting 
incipient paraplegia or quadriplegia at the time of the 
examination.  

Subsequent to the examination, the veteran and his wife 
offered testimony at a hearing before the undersigned Acting 
Member of the Board in March 2000.  The veteran's complaints 
at the time included pain in his neck and back, headaches, 
and limitation of motion and stiffness of his neck.  In 
addition, he and his wife testified that his hands had begun 
to shake.  According to the veteran, he was receiving 
treatment through the VA mobile clinic approximately every 
three months.  Current copies of these records are not 
associated with the claims file.  Accordingly, this case must 
be remanded in order to obtain copies of any pertinent 
treatment records.  

Furthermore, a review of the testimony proffered by the 
veteran and his wife suggests that the veteran's condition 
has worsened since the date of the most recent VA examination 
in January 1998.  Hence, the Board finds that the veteran 
should be afforded another examination in order to evaluate 
the current severity of the service-connected cervical spine 
fracture of body of C5 with residual deformity and secondary 
headaches.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
disability since January 1998.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
examination to determine the current 
severity of the service-connected 
cervical spine fracture of body of C5 
with residual deformity and secondary 
headaches.  All indicated tests, 
including X-ray studies and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the functional ability of the 
neck.  The examiner should also be 
requested to determine whether, and to 
what extent, the neck exhibits weakened 
movement, excess fatigability, or 
incoordination.  A complete rationale for 
any opinion expressed must be provided.  

3.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the veteran's 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


